DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 16/146,962 filed 09/28/2018, has no foreign priority.

Response to Amendment
This office action is in response to the Amendments submitted on 02/01/2021 wherein claims 1-4 and 9-20 are pending and ready for examination.  Claims 5-8 have been canceled and claim 20 is new.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Reich et al., (hereinafter Reich), U.S. Pub No. 2016/0299181 A1 in view of Mattson, U.S. Pat. No. 10,261,111 B1.

Regarding independent claim 1 Reich teaches:
	A signal processing device (Reich ¶ 0007 fig 1A, 1B, 1C) having: 
	a signal input for receiving an input signal; 
	a first trigger unit generating a trigger signal based upon a first trigger event in the input signal; 
	an acquisition memory for acquiring the input signal at least based upon the trigger signal so as to provide an acquired signal; and 
	a second trigger unit connected to the acquisition memory, said second trigger unit being adapted to process the acquired signal according to a second trigger, (Reich, fig 1A, element 1 “acquisition system” reads on “signal input for receiving an input signal,” “detects in a first trigger an event in the at least one signal to be measured and generates a first trigger impulse” (¶ 0007), reads on “a first trigger unit generating a trigger signal based upon a first trigger event in the input signal,” “The generated first trigger impulse results in a storage of the segment of the at least one signal to be measured containing the detected event in an acquisition memory”(¶ 0007), reads on “an acquisition memory for acquiring the input signal at least based upon the trigger signal so as to provide an acquired signal," “second trigger unit succeeding the acquisition memory additionally detects rare or statistical events all over the sequences of at least one signal which are stored in the acquisition memory”(¶ 0007), therefore the second trigger unit has access to the “acquisition memory” and the “acquired signal” (¶ 0007)),

	Reich does not teach:
	said second trigger unit being adapted as a zone trigger unit applying a zone trigger, 
	wherein the acquired signal comprises signal tuples each having a first axis value and a second axis value, the first axis value being time or frequency, the second axis value being amplitude, and
	wherein the zone trigger comprises at least a first axis range and at least a second axis range, the first axis range being associated with time or frequency, the second axis range being associated with amplitude.
	Mattson teaches:
	said second trigger unit being adapted as a zone trigger unit applying a zone trigger (Mattson teaches a zone trigger unit, (fig 2, col 7 line 7-46)),
	wherein the acquired signal comprises signal tuples each having a first axis value and a second axis value, the first axis value being time or frequency, the second axis value being amplitude (Merriam Webster defines a tuple as a “set of so many elements – usually used in sets with ordered elements” therefore a set of elements in pairs with a “first axis value and a second axis value” would define a tuple, in order to display “the acquired signal” in any meaningful manner one would need at least two axes values for each position on the display hence “tuples,” “The 2-dimensions of the of the 2-dimensional digital signal may be time and signal magnitude” (col 4 line 65-66), therefore Mattson teaches “tuples”  and an axis of time and the other axis of amplitude, as “magnitude” reads on “amplitude” (col 4 line 64-col 5 line 8)), and 
	wherein the zone trigger comprises at least a first axis range and at least a second axis range, the first axis range being associated with time or frequency, the second axis range being (Mattson, fig 3 and fig 4 depict the zone trigger with a domain of time and a range of voltage where voltage indicates the “amplitude” (col 8 line 25-49)).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal processing device and method for measuring at least one signal as disclosed by Reich by including the zone trigger, the tuples, the first axis value as time or frequency, and the second axis value as amplitude as taught by Mattson 
in order to “enable and improve the performance of the oscilloscope with digital search triggering” (Mattson col 7 line 48-50).

Regarding claim 2 Reich does not teach:
	wherein the zone trigger applied on the acquired signal is adaptable. 
	Mattson teaches:
	wherein the zone trigger applied on the acquired signal is adaptable (Mattson, zones may be reset therefore they are “adaptable” (col 7 line 64-col 8 line 13)).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal processing device and method for measuring at least one signal as disclosed by Reich by including the adaptable zones as taught by Mattson in order to “enable and improve the performance of the oscilloscope with digital search triggering” (Mattson col 7 line 48-50).

Regarding claim 3 Reich as modified teaches:
(Reich, “A second trigger unit succeeding the acquisition memory” reads on “the second trigger unit is located downstream of the acquisition memory” (¶ 0007 line 12-16,)).

Regarding claim 4 Reich as modified teaches:
	wherein the acquired signal is assigned to acquisition data (According to the specification (page 3 line 21-23) “acquisition data relates to historical data of the input signal, for example, data already acquired due to the trigger signal provided by the first trigger unit,” Reich in 
¶ 0031 discloses that the “acquisition memory” is used for “storing triggering events over a long period of time,” therefore a “history mode of the acquisition memory can thus be realized,” Reich in ¶ 0029 discloses that “each measured signal containing the trigger event,” which reads on the “acquired signal,” is stored in “acquisition memory,” becoming part of the history mode which “relates to” “acquisition data”). 

Regarding claim 12 Reich as modified teaches:
	wherein the signal processing device comprises at least one post-processing unit (Reich, fig 1A, 1B, and 1C element 6).

Regarding claim 13 Reich as modified teaches:
	wherein said post-processing unit is located downstream of the second trigger unit (Reich, fig 1A and 2A element S70, ¶ 0043).

Regarding claim 14 Reich as modified teaches:
(Reich, fig 1A and 2A element S30-S70, ¶ 0043).

Regarding claim 15 Reich as modified teaches:
	wherein the first trigger event is assigned to a particular physical signal feature (Reich, “the first trigger condition may be a conventional trigger function such as a level trigger or a slop trigger” reads on “the first trigger event is assigned to a particular physical signal feature”(¶ 0028)).

Regarding claim 16 Reich does not teach:
	wherein the first trigger event is assigned to at least one of frequency, amplitude, phase or pulse width.
	Mattson teaches: 
	wherein the first trigger event is assigned to at least one of frequency, amplitude, phase or pulse width (Mattson, “vertical movement in the 2-dimensional digital signal is detected as a first trigger,” the “vertical movement” may be “a pulse in the 2-dimensional digital signal” therefore “the first trigger event is assigned to at least one of frequency, amplitude, phase or pulse width” (col 5 line 24-45)).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal processing device and method for measuring at least one signal as disclosed by Reich by including the type of first trigger event as taught by Mattson in order to “enable and improve the performance of the oscilloscope with digital search triggering” (Mattson col 7 line 48-50).

Regarding claim 17 Reich does not teach:
	wherein said signal processing device is at least one of a spectrum analyzer or an oscilloscope. 
	Mattson teaches: 
	wherein said signal processing device is at least one of a spectrum analyzer or an oscilloscope (Mattson, fig 1, col 3 line 45-58).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal processing device and method for measuring at least one signal as disclosed by Reich by including the signal processing device as an oscilloscope as taught by Mattson in order to “enable and improve the performance of the oscilloscope with digital search triggering” (Mattson col 7 line 48-50).

Regarding independent claim 18 Reich teaches:
	receiving an input signal via a signal processing device (Reich, fig 1A, element 1 “acquisition system” reads on “signal processing device,” ¶ 0027);
	applying a first trigger on the input signal via a first trigger unit;
	generating a trigger signal at least based upon a first trigger event in the input signal (Reich, fig 1A, first trigger unit (2), “detects first trigger events in the at least one measured signal on the basis of a first trigger condition pre-defined by the user of the measurement device”(¶ 0028), “first trigger events” could not be detected unless first trigger was applied, after first trigger event is detected, “first trigger impulse in generated” reads on “generating a trigger signal” (¶ 0027-¶ 0029));
(Reich, fig 2A, element S70, when optional step S40 is not preformed data will be pre-processed at step S70).
	Reich does not teach:
	A method of applying a zone trigger, with the following steps: 
	acquiring the input signal at least based upon the trigger signal so as to provide an acquired signal that comprises signal tuples each having a first axis value and a second axis value, the first axis value being time or frequency, the second axis value being amplitude;
	applying a zone trigger on the acquired signal via a second trigger unit, the zone trigger comprising at least a first axis range and at least a second axis range, the first axis range being associated with time or frequency, the second axis range being associated with amplitude; and generating a pre-processed signal at least based upon a second trigger event in the acquired signal.
	Mattson teaches:
	A method of applying a zone trigger, with the following steps (Mattson, fig 8, col 7 line 7-14):
	acquiring the input signal at least based upon the trigger signal so as to provide an acquired signal that comprises signal tuples each having a first axis value and a second axis value, the first axis value being time or frequency, the second axis value being amplitude (Mattson, fig 1, S127, 2-dimensional digital signal which reads on the “acquired signal,” is based on first trigger, Merriam Webster defines a tuple as a “set of so many elements – usually used in sets with ordered elements” therefore a set of elements in pairs with a “first axis value and a second axis value” would define a tuple, in order to display “the acquired signal” in any meaningful manner one would need at least two axes values for each position on the display hence “tuples,” “The 2-dimensions of the of the 2-dimensional digital signal may be time and signal magnitude” (col 4 line 65-66), therefore Mattson teaches “tuples”  and an axis of time and the other axis of amplitude, as “magnitude” reads on “amplitude” (col 4 line 23-col 5 line 8)); and 
 	applying a zone trigger on the acquired signal via a second trigger unit, the zone trigger comprising at least a first axis range and at least a second axis range, the first axis range being associated with time or frequency, the second axis range being associated with amplitude; and generating a pre-processed signal at least based upon a second trigger event in the acquired signal (Mattson teaches, in fig 2, a zone trigger unit, fig 3 and fig 4 depict the zone trigger with a domain of time and a range of voltage where voltage indicates the “amplitude” (col 7 line 7-46, col 8 line 25-49)).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal processing device and method for measuring at least one signal as disclosed by Reich by including the zone trigger, the tuples, the first axis value as time or frequency, and the second axis value as amplitude as taught by Mattson 
in order to “enable and improve the performance of the oscilloscope with digital search triggering” (Mattson col 7 line 48-50).

Regarding claim 19 Reich does not teach:
	wherein the zone trigger applied on the acquired data is adaptable. 
	Mattson teaches:
	wherein the zone trigger applied on the acquired signal is adaptable (Mattson, zones may be reset therefore they are “adaptable” (col 7 line 64-col 8 line 13)).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal processing device and method for measuring at least one signal as disclosed by Reich by including the adaptable zones as taught by Mattson in order to “enable and improve the performance of the oscilloscope with digital search triggering” (Mattson col 7 line 48-50).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Reich as modified as applied to claim 1 above, and further in view of Knierim et al. (hereafter Knierim) U.S. Pub. No 2015/0293170 A1.
	
Regarding claim 9 Reich as modified does not teach:
	wherein the signal processing device comprises a third trigger unit.
	Knierim teaches:
	wherein the signal processing device comprises a third trigger unit (Knierim, fig 1, fig 2, “Although not shown, the trigger circuitry (200) may also have a C Event Decoder and Qualifier with a C Trigger Latch” (¶ 0026) therefore this device may have three trigger units).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal processing device and method for measuring at least one signal as disclosed by Reich by including the third trigger unit as taught by Knierim in order to provide a test and measurement instrument having advanced triggering 
  
Regarding claim 10 Reich as modified does not teach:
	wherein the third trigger unit is located between the first trigger unit and the acquisition memory.
	Knierim teaches:
	wherein the third trigger unit is located between the first trigger unit and the acquisition memory (Knierim, fig 1,  fig 2 shows “Event Decoder portion 200 of Trigger Machine 120 of fig 1” (¶ 0021),  fig 2 shows that a trigger unit is located between “the first trigger unit and the acquisition memory,” (¶ 0011)).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal processing device and method for measuring at least one signal as disclosed by Reich by including the location of the third trigger unit as taught by Knierim in order to provide a test and measurement instrument having advanced triggering capability in which “In typical use cases, these hardware advantages may represent two to three orders of magnitude improvement over software post-processing” (Knierim ¶ 0030).   

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Reich as modified as applied to claim 9 above, and further in view of Dobyns et al. (hereinafter Dobyns), U.S. Pub. No. 2014/0142880 A1.


Regarding claim 11 Reich as modified does not teach:
	wherein the third trigger unit is also adapted as a zone trigger unit applying a zone trigger.
	Dobyns teaches
	wherein the third trigger unit is also adapted as a zone trigger unit applying a zone trigger (Dobyns, “plurality of trigger masks” reads on “zone trigger unit applying a zone trigger,” “plurality”  implies more than one therefore may be three, Dobyns teaches that “although the trigger mask(s) are primarily represented herein as rectangular in shape, it will be understood that the trigger mask(s) may be circular, triangular, linear, or any other suitable shape or size” (¶ 0023) which implies a zone therefore the trigger mask reads on a “zone trigger” (fig 5A, fig 7B, ¶ 0037- 0040, ¶ 0050)) 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal processing device and method for measuring at least one signal as disclosed by Reich by including the third trigger unit as a zone trigger as taught by Dobyns in order to provide a system where “more sophisticated triggering modes can be supported” (Dobyns ¶ 0006).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Reich et al., (hereinafter Reich), U.S. Pub No. 2016/0299181 A1 in view of Mattson, U.S. Pat. No. 10,261,111 B1, further in view of Knierim et al. (hereafter Knierim) U.S. Pub. No 2015/0293170 A1, and further in view of Dobyns et al. (hereinafter Dobyns), U.S. Pub. No. 2014/0142880 A1.

Regarding independent claim 20 Reich teaches: 
	A signal processing device (Reich ¶ 0007 fig 1A, 1B, 1C) having: 
	a signal input for receiving an input signal; 
	a first trigger unit generating a trigger signal based upon a first trigger event in the input signal; 
	an acquisition memory for acquiring the input signal at least based upon the trigger signal so as to provide an acquired signal; and 
	a second trigger unit connected to the acquisition memory, said second trigger unit being adapted to process the acquired signal according to a second trigger (Reich, fig 1A, element 1 “acquisition system” reads on “signal input for receiving an input signal,” “detects in a first trigger an event in the at least one signal to be measured and generates a first trigger impulse” (¶ 0007), reads on “a first trigger unit generating a trigger signal based upon a first trigger event in the input signal,” “The generated first trigger impulse results in a storage of the segment of the at least one signal to be measured containing the detected event in an acquisition memory”(¶ 0007), reads on “an acquisition memory for acquiring the input signal at least based upon the trigger signal so as to provide an acquired signal," “second trigger unit succeeding the acquisition memory additionally detects rare or statistical events all over the sequences of at least one signal which are stored in the acquisition memory”(¶ 0007), therefore the second trigger unit has access to the “acquisition memory” and the “acquired signal” (¶ 0007)),
	such that a rough pre-filtering is applied so as to reduce the required storage capacity of the acquisition memory (Reich teaches and reduction in acquisition memory when a trigger event is not detected, not detecting a triggering event would imply a “rough pre-filtering” 
(¶ 0042-¶ 0043)).  
	Reich does not teach:
	said second trigger unit being adapted as a zone trigger unit applying a zone trigger, 
	wherein the acquired signal comprises signal tuples each having a first axis value and a second axis value, the first axis value being time or frequency, the second axis value being amplitude; 
	Mattson teaches:
	said second trigger unit being adapted as a zone trigger unit applying a zone trigger (Mattson teaches a zone trigger unit, (fig 2, col 7 line 7-46)),
	wherein the acquired signal comprises signal tuples each having a first axis value and a second axis value, the first axis value being time or frequency, the second axis value being amplitude (Merriam Webster defines a tuple as a “set of so many elements – usually used in sets with ordered elements” therefore a set of elements in pairs with a “first axis value and a second axis value” would define a tuple, in order to display “the acquired signal” in any meaningful manner one would need at least two axes values for each position on the display hence “tuples,” “The 2-dimensions of the of the 2-dimensional digital signal may be time and signal magnitude” (col 4 line 65-66), therefore Mattson teaches “tuples”  and an axis of time and the other axis of amplitude, as “magnitude” reads on “amplitude” (col 4 line 64-col 5 line 8)); 
	The Reich/Mattson combination does not teach:
	a third trigger unit that is located between the first trigger unit and the acquisition memory
	Knierim teaches:
(Knierim, fig 1, fig 2, “Although not shown, the trigger circuitry (200) may also have a C Event Decoder and Qualifier with a C Trigger Latch”(¶ 0026) therefore this device may have three trigger units, fig 2 shows “Event Decoder portion 200 of Trigger Machine 120 of fig 1” (¶ 0021), fig 2 shows that a trigger unit is located between “the first trigger unit and the acquisition memory,” (¶ 0011, ¶ 0021, ¶ 0026))
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal processing device and method for measuring at least one signal as disclosed by Reich by including the third trigger unit and its location as taught by Knierim in order to provide a test and measurement instrument having advanced triggering capability in which “In typical use cases, these hardware advantages may represent two to three orders of magnitude improvement over software post-processing” (Knierim ¶ 0030).   
	The Reich/Mattson/Knierim combination does not teach:
	wherein the third trigger unit is also adapted as a zone trigger unit applying a zone trigger
	wherein the zone trigger of the third trigger unit relates to a larger zone compared to the zone trigger applied by the second trigger unit
	Dobyns teaches
	wherein the third trigger unit is also adapted as a zone trigger unit applying a zone trigger (Dobyns, “plurality of trigger masks” reads on “zone trigger unit applying a zone trigger,” “plurality”  implies more than one therefore may be three, Dobyns teaches that “although the trigger mask(s) are primarily represented herein as rectangular in shape, it will be understood that the trigger mask(s) may be circular, triangular, linear, or any other suitable shape or size” (¶ 0023) which implies a zone therefore the trigger mask reads on a “zone trigger” (fig 5A, fig 7B, ¶ 0037- 0040, ¶ 0050)) 
	wherein the zone trigger of the third trigger unit relates to a larger zone compared to the zone trigger applied by the second trigger unit (Dobyns, “Another determination is made at 325 whether the predefined relationship is present for a period of time that is the same as, longer than, and/or shorter than a predefined time threshold” ¶ 0028), therefore the third trigger may be of a “larger zone” than the second zone trigger (fig 3B, ¶ 0028-¶ 0029))
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal processing device and method for measuring at least one signal as disclosed by Reich by including the third trigger unit as a zone trigger as taught by Dobyns in order to provide a system where “more sophisticated triggering modes can be supported” (Dobyns ¶ 0006).

Response to Arguments
Applicant's arguments filed 02/01/2021 have been fully considered but they are not persuasive.

Regarding Claim Rejections Under 35 U.S.C. 112 (b), or U.S.C. 112 (Pre-AIA , Second Paragraph page 6 of applicant’s remarks, based on the applicant’s arguments and the changes made to claims 2, 13, and 19 the U.S.C. § 112 (b) rejections have been withdrawn for claims 2, 13, and 19.  

Regarding Claim Rejections Under 35 U.S.C. 102(a)(1) and Claim Rejections Under 35 U.S.C. 103 page 7-10 of applicant’s remarks.  Applicant’s arguments have been considered but are moot due to the new ground of rejections necessitated by the amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152.  The examiner can normally be reached on 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.R.K./Examiner, Art Unit 2865 
                                                                                                                                                                                                       /EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        4/16/2021